Citation Nr: 1621335	
Decision Date: 05/26/16    Archive Date: 06/08/16

DOCKET NO.  08-16 704	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for diabetes mellitus, type II.

2.  Entitlement to an initial rating in excess of 10 percent prior to January 21, 2015, and in excess of 20 percent thereafter for peripheral neuropathy of the right lower extremity. 

3.  Entitlement to an initial rating in excess of 10 percent prior to January 21, 2015, and in excess of 20 percent thereafter for peripheral neuropathy of the left lower extremity.

4.  Entitlement to an initial rating in excess of 60 percent for diabetic nephropathy with hypertension, to include whether a separate rating is warranted for hypertension as of June 8, 2013.  

5.  Entitlement a rating in excess of 10 percent prior to June 8, 2013, for hypertension.  

6.  Entitlement to a rating in excess of 10 percent prior to June 8, 2013, and in excess of 30 percent thereafter for left knee traumatic arthritis. 

7.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU). 


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The Veteran served on active duty from February 1973 to June 1976, and from November 1978 to December 1996.

This matter comes before the Board of Veteran's Appeals (Board) on appeal from a January 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia. 

While the Veteran requested a Board hearing before a Veterans Law Judge sitting at the RO in his June 2008 substantive appeal, he subsequently withdrew such request in May 2011 and September 2011 communications.  38 C.F.R. § 20.704(e) (2015).

In December 2011, the Board remanded the issues of entitlement to an initial rating in excess of 10 percent for peripheral neuropathy of the right lower extremity, the increased rating claims for diabetes mellitus, hypertension, and a left knee disability, and entitlement to a TDIU for additional development. 

As noted in the December 2011 remand, although the January 2006 rating decision on appeal reflects that a 20 percent evaluation was confirmed and continued for diabetes mellitus with lower extremity peripheral neuropathy, in a March 2008 rating decision the RO assigned a separate 10 percent evaluation for peripheral neuropathy of the right lower extremity associated with diabetes mellitus.  Thus, the Board finds that the issue pertaining to the evaluation of peripheral neuropathy of the right lower extremity is properly before the Board as reflected above.  

In addition, in a July 2015 rating decision, the RO granted service connection for diabetic nephropathy and assigned a single 60 percent disability rating for diabetic nephropathy with hypertension, effective June 8, 2013.  The separate evaluation for hypertension was discontinued effective that same date.  See 38 C.F.R. § 4.14 (evaluation of a single manifestation of disability under separate diagnoses is to be avoided as pyramiding).  Thus, the Board finds that the issue pertaining to the evaluation of diabetic nephropathy with hypertension associated with diabetes mellitus is properly before the Board.  The issues involving hypertension have been recharacterized as reflected on the title page.

The July 2015 rating decision further reflects that the evaluation of traumatic arthritis of the left knee, status post injury, was increased to 30 percent, effective June 8, 2013, and the rating for peripheral neuropathy of the right lower extremity was increased to 20 percent, effective January 21, 2015.  As the increases do not satisfy the appeal in full with respect to those issues, the issues remain on appeal.  See AB v. Brown, 6 Vet. App. 35 (1993).  As such, the issues have been recharacterized as reflected on the title page.  

In addition, a separate 30 percent evaluation was assigned for peripheral neuropathy of the left lower extremity, prior to January 21, 2015, and 20 percent thereafter.  
Thus, the Board finds that the issue pertaining to the evaluation of peripheral neuropathy of the left lower extremity associated with diabetes mellitus is properly before the Board.  

The Board observes that, subsequent to the most recent readjudication of the Veteran's claims in the July 2015 supplemental statement of the case, additional VA treatment records dated from July 2015 to February 2016 were associated with the record.  To the extent that such pertain to the Veteran's hypertension, the Board finds that there is no prejudice to him in proceeding with a decision at this time as such findings post-date the termination of the separate rating for hypertension, i.e., June 8, 2013, and therefore are irrelevant to the appeal period considered in the decision.  Moreover, as the remainder of his claims are being remanded, the Agency of Original Jurisdiction (AOJ) will have an opportunity to review the newly received VA treatment records such that no prejudice results to him in the Board considering such evidence for the limited purpose of issuing a comprehensive and thorough remand.

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.

The issues of entitlement to a rating in excess of 10 percent prior to June 8, 2013, for hypertension is addressed in the decision below.  The remainder of the issues are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDING OF FACT

Prior to June 8, 2013, the Veteran's hypertension was not manifested by diastolic readings predominantly 110 or more or systolic readings predominantly 200 or more.  


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent prior to June 8, 2013, for hypertension have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); C.F.R. §§ 4.1, 4.2, 4.7, 4.104, Diagnostic Code 7101 (2015).

REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  	

In a claim for increase, the VCAA requires only generic notice as to the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1277 (2009).

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on the claim for VA benefits.  

In the instant case, the Board finds that VA has satisfied its duty to notify under the VCAA.  Specifically, a November 2005 letter, sent prior to the initial unfavorable decision issued in January 2006, and a July 2012 letter advised the Veteran of the evidence and information necessary to substantiate his increased rating claim as well as his and VA's respective responsibilities in obtaining such evidence and information.  Additionally, the July 2012 letter advised him of the information and evidence necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman, supra.  

While the July 2012 letter was issued after the initial January 2006 rating decision, the United States Court of Appeals for the Federal Circuit has held that VA could cure such a timing problem by readjudicating the Veteran's claim following a compliant VCAA notification letter.  Mayfield v. Nicholson, 444 F. 3d 1328, 1333-34 (Fed. Cir. 2006).  The Court clarified that the issuance of a statement of the case could constitute a readjudication of the Veteran's claim.  See Prickett v. Nicholson, 20 Vet. App. 370 (2006).  In the instant case, after the July 2012 letter was issued, the Veteran's claim was readjudicated in the July 2015 supplemental statement of the case.  Therefore, any defect with respect to the timing of the VCAA notice has been cured. 

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. §§§ 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

In the instant case, the Veteran's VA and private treatment records, as well as records from the Social Security Administration (SSA) have been obtained and considered.  The Veteran has not identified any additional, outstanding records that have not been requested or obtained.  

The Veteran was also afforded a VA examinations in December 2005 and June 2013 in conjunction with the claim on appeal.  Neither the Veteran nor his representative has alleged that such are inadequate for rating purposes.  Moreover, the Board finds that the examinations are adequate in order to evaluate the Veteran's service-connected hypertension as they include an interview with the Veteran, a review of the record, and a full physical examination, addressing the relevant rating criteria.  Therefore, the Board finds that the examination report of record is adequate to adjudicate the Veteran's increased rating claim and no further examination is necessary.

As noted previously, in December 2011 the Board remanded the case for additional development, to include obtaining any outstanding records, to include those from Clayton Orthopedic Clinic and Morrow Healthcare, and affording the Veteran a contemporaneous VA examination so as to assess the nature and severity of his hypertension.  Thereafter, all identified private treatment records, including those from Clayton Orthopedic Clinic and Morrow Healthcare, and updated VA treatment records were obtained.  Additionally, the Veteran underwent a VA examination in June 2013 in order to assess the current nature and severity of his hypertension.  Therefore, the Board finds that the AOJ has substantially complied with the December 2011 remand directives such that no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002). 

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, he will not be prejudiced as a result of the Board proceeding to the merits of his claim.


II.  Analysis

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity. Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10. 

 Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating. Otherwise the lower rating will be assigned.  38 C.F.R. 
 § 4.7. All benefit of the doubt will be resolved in the Veteran's favor.  38 C.F.R. 
 § 4.3.

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991). Staged ratings are appropriate for an increased rating claim whenever the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran is service-connected for hypertension, which is currently evaluated as 10 percent disabling under 38 C.F.R. § 4.104 , Diagnostic Code 7101. He filed a claim for an increased rating for hypertension in September 2005 and, as previously noted, as of June 8, 2013, the separate rating for hypertension was discontinued as such was included in the rating for diabetic nephropathy pursuant to 38 C.F.R. 
§ 4.115 (separate ratings are not to be assigned for disability from disease of the heart and any form of nephritis, on account of the close interrelationships of cardiovascular disabilities.  If, however, absence of a kidney is the sole renal disability, even if removal was required because of nephritis, the absent kidney and any hypertension or heart disease will be separately rated.  Also, in the event that chronic renal disease has progressed to the point where regular dialysis is required, any coexisting hypertension or heart disease will be separately rated).  However, to the extent that the Veteran has argued that a separate rating for hypertension is warranted as of June 8, 2013, the issue of entitlement to an initial rating in excess of 60 percent for diabetic nephropathy with hypertension is addressed in the remand below.  

In evaluating hypertension under Diagnostic Code 7101, a 10 percent rating requires diastolic pressure predominantly 100 or more, or; systolic pressure predominantly 160 or more, or; a history of diastolic pressure predominantly 100 or more requiring continuous medication for control.  A 20 percent rating requires diastolic pressure predominately 110 or more, or; systolic pressure predominantly 200 or more. A 40 percent rating requires diastolic pressure predominantly 120 or more, while a 60 percent rating requires diastolic pressure predominantly 130 or more. 38 C.F.R. § 4.104.

Considering the pertinent evidence in light of the above, the Board finds that a rating in excess of 10 percent for the Veteran's hypertension is not warranted at any point pertinent to this appeal.

The December 2005 VA examination report shows blood pressure was 124/90 and 126/90, and noted to be controlled by medication.  VA treatment records show blood pressure was 140/90, 129/103, 179/93, and 160/93 in December 2012.  Although it was noted that blood pressure was not at the goal of 140/90, oral hypertension medication was increased.  Thereafter, in January 2013, the Veteran's blood pressure was noted to be 130/74 at two separate times.  At the Veteran's June 2013 VA examination, it was noted that the Veteran continued to follow the prescribed oral medication, diet, and exercise as he is able to tolerate for hypertension management.  It was noted that he was currently taking Lisinopril and hydrochlorothiazide.  Upon examination, the Veteran's blood pressure readings were 143/91, 131/84, and 141/90.  Additionally, in June 2013, blood pressure was 141/90, 131/84, 140/80, and 142/78.  In July 2013, it was 135/77 and noted to be at goal.  

While the record contains additional blood pressure readings dated after June 8, 2013, as the Veteran's separate rating for hypertension was terminated such date, they are not relevant to the instant appeal.  Even so, the Board notes that such readings fail to show diastolic readings predominantly 110 or more or systolic readings predominantly 200 or more.  

In view of the above, the Board finds that the Veteran's hypertension does not more closely approximate the criteria for a rating higher than the 10 percent rating assigned prior to June 8, 2013.  

The Veteran is competent to report his symptoms and he is credible to the extent that he believes that the severity of his hypertension warrants a higher disability rating.  His competent and credible lay evidence is outweighed, however, by the competent and credible medical evidence that evaluates the true nature and severity of his hypertension disability based on clinical data obtained by objective examination.  In this regard, the Board notes that the VA examiners have the training and expertise necessary to administer the appropriate tests needed to determine the nature and degree of the impairment associated with the Veteran's complaints.  For these reasons, greater evidentiary weight is placed on the objective medial evidence in regard to the type and degree of impairment caused by his hypertension.  Nevertheless, to the extent the Veteran is capable of taking his own blood pressure, including at home, there is no objective evidence of record showing that his diastolic pressure has been predominantly 110 or more or that his systolic pressure has not been predominantly 200 or more, to warrant a rating higher than 10 percent.

The Board has considered whether staged ratings under Hart, supra, as appropriate for the Veteran's hypertension; however, the Board finds that his symptomatology has been stable for such disability throughout the appeal period.  Therefore, assigning staged ratings for such disability is not warranted.

Additionally, the Board has contemplated whether the case should be referred for extra-schedular consideration.  An extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321(b)(1).  

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court explained how the provisions of 38 C.F.R. § 3.321 are applied.  Specifically, the Court stated that the determination of whether a claimant is entitled to an extra-schedular rating under 
§ 3.321 is a three-step inquiry.  First, it must be determined whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  In this regard, the Court indicated that there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.

Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization."  Third, when an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.  Id.

However, the Board finds that the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the Veteran's service-connected hypertension, prior to June 8, 2013, are inadequate.  A comparison between the level of severity and symptomatology of the Veteran's hypertension with the established criteria shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  The effects of impairment due to hypertension are contemplated by the rating criteria.  Thus, the Veteran's current schedular rating under the general rating criteria is adequate to fully compensate him for his hypertension.  

The Board also notes that under Johnson v. McDonald, 762 F.3d 1362 (2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt, there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  

Therefore, the Board finds that the rating schedule is adequate to evaluate the Veteran's disability picture and, therefore, the Board need not proceed to consider the second factor, viz., whether there are attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization.  Accordingly, this is not an exceptional circumstance in which extra-schedular consideration may be required to compensate the Veteran for disability that can be attributed only to the combined effect of multiple conditions. Consequently, the Board concludes that referral of this case for consideration of an extra-schedular rating is not warranted.  Thun, supra; Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996). 

Therefore, the Board finds that the preponderance of the evidence is against a rating in excess of 10 percent for service-connected hypertension prior to June 8, 2013. As such, the benefit of the doubt doctrine is not applicable and the Veteran's claim for an increased rating must be denied. 38 U.S.C.A. § 5107 ; 38 C.F.R. §§ 4.3 , 4.7.


ORDER

A rating in excess of 10 percent prior to June 8, 2013, for hypertension is denied.  


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's remaining claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Veteran was most recently afforded VA examinations in June 2013 and January 2015.  However, in a September 2015 submission from the Veteran's representative, it was asserted that both his diabetes mellitus and peripheral neuropathy of the lower extremities had worsened since the VA examinations were conducted.  Additional symptoms were noted to include blurred vision, chest pain, frequent infections, and hypoglycemic reactions.  In addition, frequent infections due to diabetic nephropathy with hypertension were noted.  Further, increased pain and instability of the left knee were noted.  

In light of the allegations of worsening symptoms, to include hypoglycemic reactions which were not reported in the VA examination reports, the Board finds that a remand is required in order to determine the Veteran's current level of impairment with regard to his service-connected diabetes mellitus and associated complications, as well as with respect to the left knee disability.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).  

In addition, and although the June 2013 VA examination report reflects an opinion that the Veteran's hypertension, diabetes mellitus, and peripheral neuropathy did not render the Veteran unable to secure or follow a substantially gainful employment, in view of the above, as well as grant of service connection for diabetic nephropathy with hypertension in the July 2015 rating decision, on remand, the examiners should be requested to provide a full description of the effects of the Veteran's service-connected disabilities on his ordinary activity, to include his employability.  38 C.F.R. § 4.10; Floore v. Shinseki, 26 Vet. App. 376, 381 (2013).  

In addition, on remand, the Veteran should be requested to identify any VA or non-VA healthcare provider who treated him for his service-connected disabilities, and thereafter, all identified records not previously of record, to include VA treatment records dated from February 2016 to the present, should be obtained for consideration in his appeal. 

Finally, the Veteran's claims should be readjudicated on the entirety of the evidence, to include such received after the issuance of the July 2015 supplemental statement of the case, which encompasses the VA treatment records dated from July 2015 to February 2016.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be given an opportunity to identify any outstanding private or VA treatment records relevant to his diabetes mellitus and associated complications, as well as his left knee disability.  After obtaining any necessary authorization from the Veteran, all outstanding records should be obtained, to include VA treatment records dated from February 2016 to the present.

For private treatment records, make at least two (2) attempts to obtain records from any identified sources.  If any such records are unavailable, inform the Veteran and afford him an opportunity to submit any copies in his possession.

For federal records, all reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e)

2.  After obtaining any outstanding records, the Veteran should be afforded an appropriate VA examination to determine the current nature and severity of his service-connected left knee arthritis.  The claims file, to include a copy of this remand, must be made available to and be reviewed by the examiner, and the examination report should note that review.  Any indicated evaluations, studies, and tests should be conducted. 

The examiner should conduct range of motion testing.  The examiner should note whether there is any pain, weakened movement, excess fatigability or incoordination on movement in the joint, and should address whether there is likely to be additional range of motion loss due to any of the following: (1) pain on use, including during flare-ups; (2) weakened movement; (3) excess fatigability; or (4) incoordination.  The examiner is asked to describe whether pain significantly limits functional ability during flare-ups, or when the left knee is used repeatedly.  If such an estimate or description of any range of motion loss cannot be provided, the examiner should explain why.  All limitation of function must be identified.  If there is no pain, limitation of motion and/or limitation of function, such facts must be noted in the report.

The examiner should state whether there is recurrent subluxation or lateral instability of the left knee and, if so, the severity of such impairment.  

The examiner should further provide a full description of the effects of the Veteran's various service-connected left knee disability has on his ordinary activities, to include his employability, taking into consideration his level of education, special training, and previous work experience, but not his age or any impairment caused by nonservice-connected disabilities.

All opinions expressed should be accompanied by supporting rationale.

3.  The Veteran should be afforded an appropriate VA examination to determine the current nature and severity of his service-connected diabetes mellitus, diabetic nephropathy with hypertension, and peripheral neuropathy of the bilateral lower extremities.  The claims file, to include a copy of this remand, must be made available to and be reviewed by the examiner, and the examination report should note that review.  Any indicated evaluations, studies, and tests should be conducted. 

The examiner should state whether diabetes mellitus:

a) Requires insulin, restricted diet, and regulation of activities; or

b) Requires insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated; or

c) Requires more than one daily injection of insulin, restricted diet, and regulation of activities (avoidance of strenuous occupational and recreational activities) with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately evaluated.  

In addition, with respect to diabetic nephropathy with hypertension, the examiner should address whether there is persistent edema and albuminuria; with BUN 40 to 80mg%; or generalized poor health characterized by lethargy, weakness, anorexia, weight loss, or limitation of exertion; or requires regular dialysis, or whether it precludes more than sedentary activity from one of the following: persistent edema and albuminuria; or BUN more than 80mg%; or creatinine more than 8mg%; or, markedly decreased function of kidney or other organ systems, especially cardiovascular.  

With respect to peripheral neuropathy of the right and left lower extremity, the examiner should address the degree of impairment in terms of whether there is complete paralysis, or if incomplete, whether the deficit is mild, moderate, or severe.  

The examiner should further provide a full description of the effects of the Veteran's various service-connected disabilities have on his ordinary activities, to include his employability, taking into consideration his level of education, special training, and previous work experience, but not his age or any impairment caused by nonservice-connected disabilities.

4.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence, to include such received after the issuance of the July 2015 supplemental statement of the case, which encompasses the VA treatment records dated from July 2015 to February 2016.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.  

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


